NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10229

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cr-00140-RFB-1
 v.

CHANDAN MANANSINGH,                             MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                 Richard F. Boulware, II, District Judge, Presiding

                            Submitted April 12, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and OLGUIN, ***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Fernando M. Olguin, United States District Judge for
the Central District of California, sitting by designation.
      The government appeals the district court’s grant of Chandan Manansingh’s

motion to suppress. We affirm.

      Having reviewed the record, we conclude that the district court’s findings with

respect to potential violations of Manansingh’s supervised release conditions are

supported by the hearing testimony and are permissible inferences drawn from that

testimony. Specifically, the district court’s findings regarding Manansingh’s use of

his girlfriend’s BMW, financial status, alternate sources of income, ability to pay a

court-imposed fine, and living situation are not clearly erroneous. See United States

v. Burgos-Ortega, 777 F.3d 1047, 1056 (9th Cir. 2015) (A factual “finding is clearly

erroneous if it is illogical, implausible, or without support in the record.” (quoting

United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010))).

      The district court also did not err in finding that the Probation Department

(“Probation”) lacked reasonable suspicion to conduct a search of Manansingh’s

residence. See United States v. Hernandez-Alvarado, 891 F.2d 1414, 1416 (9th Cir.

1989). The factors Probation relied on – Manansingh’s operation of the BMW, his

residence in a luxury apartment building, his finances and alleged failure to submit

reports or otherwise disclose information to Probation, as well as his possession of

vials of an unknown substance seven months prior to the search and positive steroid

tests that were not linked to the relevant time period – merit little or no weight

individually, and added together, are insufficient to justify the search. See United


                                          2
States v. Lopez-Soto, 205 F.3d 1101, 1105 (9th Cir. 2000) (“Reasonable suspicion is

formed by ‘specific, articulable facts which, together with objective and reasonable

inferences, form the basis for suspecting that the particular person . . . is engaged in

criminal activity.’” (quoting United States v. Michael R., 90 F.3d 340, 346 (9th Cir.

1996))). As the evidentiary hearing testimony showed, Probation’s asserted grounds

for reasonable suspicion were undermined by repeated confirmations that

Manansingh was being truthful and had not demonstrably violated a condition of

supervision. See United States v. Valdes-Vega, 738 F.3d 1074, 1078 (9th Cir. 2013)

(en banc) (Although reasonable suspicion standard “is not a particularly high

threshold to reach . . . ‘a mere hunch is insufficient . . . .’” (quoting United States v.

Arvizu, 534 U.S. 266, 274 (2002))); United States v. Sigmond-Ballesteros, 285 F.3d
1117, 1121 (9th Cir. 2002) (requiring a “particularized and objective basis” for

suspecting legal wrongdoing).

      AFFIRMED.




                                            3